 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
      CHAD-ALAN HALL, et al.,                                  Case No. 2:18-CV-968-RSL
10
                            Plaintiffs,                        ORDER GRANTING
11
                       v.                                      EXTENSION OF TIME TO
12                                                             SERVE DEFENDANTS
      UNITED STATES OF AMERICA, et al.,
13
                            Defendant.
14
15         This matter comes before the Court on plaintiffs’ motion for an extension of time to serve
16 defendants. Dkt. #4. The complaint was filed on June 29, 2018. Dkt. #1. To date, plaintiffs have
17 not served defendants as required by Fed. R. Civ. P. 4(m). On October 2, 2018, the Court
18 ordered plaintiffs to show cause why their complaint should not be dismissed. Dkt. #3. Plaintiffs
19 have now requested an extension of time within which to complete service. Dkt. #4. The Court
20 will exercise its discretion to extend the deadline provided in Fed. R. Civ. P. 4(m) for an
21 additional 120 days from the date of this Order. Plaintiffs’ motion is GRANTED.
22
23         DATED this 4th day of December, 2018.
24
25
26                                                   A
                                                     Robert S. Lasnik
27
                                                     United States District Judge
28

     ORDER GRANTING EXTENSION OF TIME - 1
